DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
References EP1547543 and WO2015/152815 was listed in the Specification but not listed in the Information Disclosure Statement. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 68, 86, and 94. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both clamping screw and tensioning screw. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 34.  
The drawings are objected to because figures 1-10 have different views and they should be designated as fig. 1a, 1b, 1d, 2a, 2b, and 2c, etc. See MPEP608.02, 37 CFR 1.84 (u) (1).  The specification and Brief Description of Drawings should be amended as well. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: reference number 100 is used to describe both a “clamping screw” and “tensioning screw” throughout the Specification.  Please correct the Specification so that the term for reference number 100 is consistent throughout.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 8 and 9 recites the limitation "the swivel opening" in line 3 of the claims.  There is insufficient antecedent basis for this limitation in the claim.  The swivel opening is not previously mentioned in claim 1, which claims 8 and 9 depend from. 

Regarding claim 12, it was unclear if “an abutment” is the same or in addition to the one already cited in claim 1 and 10.  For examination purpose, the abutment of claim 1 and claims 11-12 will be considered the same.  
Claim 15, there is no antecedent basis for the annular recess, 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This is regarding claim 6 and claim 17. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kownacki et al. (U.S. Patent No. 5302125-A).
Regarding claim 1, Kownacki et al. teaches (Fig. 1 and Fig. 2) abutment (20) for a dental implant (12), having a substantially cylindrical abutment base (14) having a ball head receptacle (see annotated figure) located at the coronal end relative to the arrangement in the jaw, and a substantially cylindrical fixing head (28) for dental prostheses, the fixing head (28) having a through-bore (44) coaxial with the longitudinal axis of the fixing head (28) and a ball head (16) at the end facing the ball head receptacle (see annotated figure), wherein the ball head (16), surrounded in the ball head receptacle (see annotated figure), is configured to be clampably fixed by the ball head receptacle (see annotated figure). 

    PNG
    media_image1.png
    496
    281
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 2, Kownacki et al. teaches (Fig. 2 and Fig. 2a) wherein the ball head (16) has at least two slots (42) cutting through the ball head (16) to the through-bore (44) to form ball head segments (40), wherein at least one slot (42) is arranged at an angle of 0° to 45°, to the longitudinal axis of the through-bore (44).
Regarding claim 3, Kownacki et al. teaches (Fig. 2a) wherein the ball head (16) has at least three slots (42) cutting through the ball head (16) to the through-hole (44). 
Regarding claim 4, Kownacki et al. teaches (Fig. 2a) wherein the axial length of at least one of the slots (42) cutting through the ball head (16) to the through-bore (44) is at least half the diameter of the ball head (16). 
Regarding claim 5, Kownacki et al. teaches (Fig. 2a) wherein at least one slot (42) cutting through the ball head (16) to the through-bore (44) is at least partially open to the apical end of the ball head (16). 
Regarding claim 6, Kownacki et al. teaches (Fig. 1) wherein the through-bore (27) penetrating the ball head (16) has a guide section (24) and a clamping section (41) and an internal thread (26) arranged at the end of the clamping section (41) facing the guide section (24), into which a clamping screw (22) is screwable as a bracing means, the clamping screw (22), in the screwed-ion position, fixes the ball head (16) in the ball head receptacle in a braced manner by the ball head segment (40). 
Regarding claim 7, Kownacki et al. teaches (Fig. 1) wherein the through-bore (27) penetrating the ball head (16) has an inner collar (32) in the clamping section (41) in the region of the slots (42), against which the clamping screw (22) is supported in the screw-in position and thus secures the ball head segment (40) with the ball head receptacle in the screw-in position in a positionally secure manner.
Regarding claim 10, Kownacki et al. teaches (Fig. 1) dental implant with a base body (12) with an abutment.
Regarding claim 17, Kownacki et al. teaches (Fig. 1) wherein the ball head (16) is configured to be clampably fixed by the ball head receptacle by a clamping means (46).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kownacki et al. in view of Dosta et al. (U.S. Patent No. 9763752-B2).
Regarding claim 11, Kownacki et al. discloses the invention substantially as claimed n claim 1.  Kownacki et al. is silent regarding the base body and the abutment are formed in one piece. 
In the same field of endeavor, Dosta et al. teaches (Fig. 2) dental implant with a base body (6) and with an abutment (5), wherein the base body (6) and the abutment base (5) are formed in one piece.  It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Kownacki et al. to incorporate the teaching of Dosta et al. to provide the dental implant with a base body and with an abutment, wherein the base body and abutment are formed in one piece for the purpose of increasing strength and ensuring absence of structure detachment (para. [0015]). 

Allowable Subject Matter
Claims 8-9 and 12-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kownacki et al. teaches (Fig. 1 and Fig. 2) abutment (20) for a dental implant (12), having a substantially cylindrical abutment base (14) having a ball head receptacle (see annotated figure) located at the coronal end relative to the arrangement in the jaw, and a substantially cylindrical fixing head (28) for dental prostheses, the fixing head (28) having a through-bore (44) coaxial with the longitudinal axis of the fixing head (28) and a ball head (16) at the end facing the ball head receptacle (see annotated figure), wherein the ball head (16), surrounded in the ball head receptacle (see annotated figure), is configured to be clampably fixed by the ball head receptacle.  However Kownacki et al. is silent regarding the abutment base has a thread at the swivel opening facing the fixing head, which is engageable with a corresponding thread on the ball head of the fixing head when the fixing head is inserted into the ball head receptacle; wherein the abutment base has at least one groove or projection on the swivel opening facing the fixing head, which is engageable as a tongue-groove connection with a corresponding projection or groove on the ball head of the fixing head when the fixing head is inserted in the ball head receptacle; a substantially cylindrical base body insertable into a bore provided in a jawbone, with an annular recess and with a bore arranged coaxially to the annular recess and having a thread apically for fixing a retaining screw; an abutment insertable into the annular recess of the base body the abutment having a bore penetrating the abutment base coaxially to the annular recess for receiving a retaining screw; and a retaining screw with an apical external thread and a coronal screw, wherein the retaining screw is insertable into the bore of the abutment base and screwed into the thread of the base body and the annular recess of the base body comprises an apical guide section, a form-fitting section arranged coronally to the apical guide section and a coronal end portion arranged coronally to the form-fitting section and wherein the abutment base comprises an apical guide section, comprises a form-fitting section and a coronal end section corresponding to the corresponding sections of the main body. 
Regarding claim 8 and 9, in the same field of endeavor, Cohen teaches (Fig. 2) wherein the abutment base (40) has a thread at the swivel opening (55) facing the fixing head, which is engageable with a corresponding thread on the ball head (30) of the fixing head when the fixing head is inserted into the ball head receptacle.  Cohen further teaches (Fig. 2) wherein the abutment base (40) has at least one groove or projection on the swivel opening (55) facing the fixing head, which is engageable as a tongue-groove connection with a corresponding projection or groove on the ball head (30) of the fixing head when the fixing head is inserted in the ball head receptacle.  
Regarding claim 12, in the same field of endeavor, Cohen teaches (Fig. 2 and Fig. 4) a substantially cylindrical base body (10) insertable into a bore provided in a jawbone, with an annular recess (15) and with a bore (12) arranged coaxially to the annular recess (15) and having a thread (13) apically for fixing a retaining screw (41); an abutment (40) insertable into the annular recess (15) of the base body (10) the abutment (40) having a bore penetrating the abutment base (40) coaxially to the annular recess (15) for receiving a retaining screw (41); and 
a retaining screw (41) with an apical external thread (41a) and a coronal screw head (42), wherein the retaining screw (41) is insertable into the bore of the abutment base (40) and screwed into the thread (13) of the base body (10).  Cohen further teaches (Fig. 2) wherein the annular recess (15) of the base body (10) comprises an apical guide section (13), a form-fitting section (54) arranged coronally to the apical guide section (13) and a coronal end portion arranged coronally to the form-fitting section (54) and wherein the abutment base (40) comprises an apical guide section (30), comprises a form-fitting section (53) and a coronal end section corresponding to the corresponding sections of the main body.
Based on the configuration of Cohen it would be improper hindsight to modify Kownacki et al. so that the elements of Cohen could be combined with the invention presented in Kownacki et al.   
Claims 13, 14, and 16 would be allowable because it is dependent on claim 12. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME K WILKINSON whose telephone number is (571)272-8543. The examiner can normally be reached Monday-Friday, 8 A.M. - 4 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.K.W./Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772